       Case 8:17-cv-01175-DOC-JDE Document 134 Filed 12/30/19 Page 1 of 8 Page ID #:4754



           1 Robert M. Waxman (SBN 89754)
               rwaxman@ecjlaw.com
           2 David N. Tarlow (SBN 214050)
               dtarlow ecjlaw.com
           3 Jason L. aas (SBN 217290)
               jhaas@ec law.com
           4 ERVIN CO~EN & JESSUP LLP
             9401 Wilshire Boulevard, Ninth Floor
           5 Beverly Hills, California 90212-2974
             Telephone (310) 273-6333
           6 Facsimile (310) 859-2325
              7 Attorneys for Plaintiff VIZIO, INC., a California corporation
           8
                                               UNITED STATES DISTRICT COURT
              9
                           CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
  rk
          10
          11
 N
 N                VIZIO, INC., a California corporation,          Case No. 8:17-CV-01175-DOC-JDE
 W
          IZ
.~~~,                                 Plaintiff,                  The Hon. David O. Carter
z         13
 w                          v.                                    PLAINTIFF VIZIO INC.'S
s         14                                                      APPLICATION FOR LEAVE TO
0                 LeECO V. LTD., an exempted                      FILE PORTIONS OF THE
U                 company with limited liability                  MOTION TO ENFORCE
z         15
                  incorporated under the laws of the              CONFIDENTIAL SETTLEMENT
          16      Cayman Islands; LeECO GLOBAL                    AGREEMENT UNDER SEAL;
w                 GROUP LTD., a corporation organized             DECLARATION OF DAVID N.
          17      and existing under the laws of the              TARLOW.
                  People's Republic of China; LELE
          18      HOLDING, LTD., a British Virgin                 [F.R.C.P. Rule 5.2; Local Rule 79-
                  Islands Personal Holding Company;               5.2.2]
          19      YUETING JIA, an individual; and
                  DOES 1 through 10,
         20
                                      Defendant.
         21                                                       [Filed concu~Yently with Motion to
                  LeECO V. LTD.,                                  Enforce Confidential Settlement
         22                                                       A~g~eement; DeclaYations o Robert M.
                                      Counter-Claimant,            Waxman, Dennis Yeoh an David N.
         23                                                       Tarlow; and ~P~oposedJ Oder
                            vs.                                   Granting Leave to File UndeN Seal)
         24
                  VIZIO, INC., a California corporation,          Date:             February 3, 2020
         25                                                       Time:             8:30 a.m.
                  Counter-Defendant.                              Courtroom:        9D
         26
         27
         28
                  14676.8:9768421.I                                                       8:17-CV-01175-DOC-JDE
                                                   APPLICATION TO FILE UNDER SEAL
   Case 8:17-cv-01175-DOC-JDE Document 134 Filed 12/30/19 Page 2 of 8 Page ID #:4755



        1                       MEMORANDUM OF POINT S AND AUTHORITIES
        2             INTRODUCTION
        3             Plaintiff VIZIO, Inc. ("VIZIO" or "Plaintiff') asks this Court to issue an order
        4 placing (1) portions of Plaintiff's Motion to Enforce Confidential Settlement
        5 Agreement (the "Motion"); (2) portions of the Declarations of Robert M. Waxman
        6 ("Waxman") and Dennis Yeoh ("Yeoh"), thereto; and (3) Exhibits A-C thereof,
        7 under seal. These materials refer to or reflect terms of a confidential settlement
        8 agreement (the "Settlement Agreement") between VIZIO and Defendants LeEco V
        9 Ltd. ("LeEco"), LeEco Global Group Ltd. ("LeEco Global"), Lele Holding, Ltd.

._:i   10 ("Lele") and Yueting Jia ("Jia"), whereby the parties agreed that all of the terms
a
       11 thereof would be confidential. (LeEco, LeEco Global and Lele shall collectively be
w      12 referred to herein as the "LeEco Parties".) Accordingly, Plaintiff requests that this
~~~4
z      13 Court permit Plaintiff to file portions of the Motion, the Waxman and Yeoh
w
z      14 Declarations and Exhibits A-C thereof, which refer to terms of the Settlement
0
v      15 Agreement, under seal.
z
       16 II.         STATEMENT OF FACTS
w
       17             Plaintiff has concurrently filed its Motion to Enforce Confidential Settlement
       18 Agreement (the "Motion"). The Motion is based entirely upon Defendants' failure
       19 to satisfy their obligations pursuant to the Settlement Agreement of the parties made
       20 on November 29, 2018, and requests that the Court enforce the terms of the
       21 Settlement Agreement by entering Judgment against the LeEco Parties only.l The
       22 Settlement Agreement, which was expressly agreed to by Plaintiff VIZIO on the one
       23 hand, and Defendants, the LeEco Parties and Jia on the other hand, requires that the
       24 parties, and each of them, keep its terms confidential, except in certain
       25 circumstances. One of those exceptions is where disclosure is ordered by the court
       26 of competent jurisdiction. As Plaintiff VIZIO does not desire to violate to the
       27
                      ' Defendant Jia is currently in bankruptcy.
       28

            14~7~.s:~~~g42~.t                             ~                        8:17-CV-01175-DOGJDE
                                           APPLICATION TO FILE UNDER SEAL
  Case 8:17-cv-01175-DOC-JDE Document 134 Filed 12/30/19 Page 3 of 8 Page ID #:4756



       1 confidentiality provision of the Settlement Agreement, VIZIO now seek leave of
       2 Court to file the Motion to Enforce Confidential Settlement Agreement under seal.
       3 III.        LEGAL ARGUMENT
       4             "The elements for a breach of contract action under California law are: (1) the
       5 existence of a contract, (2) plaintiff s performance or excuse for nonperformance, (3)
       6 defendant's breach, and (4) damages to plaintiff as a result of the breach."
       7 Buschman v. Anesthesia Business Consultants LLC, 42 F. Supp.3d 1244, 1250 (N.D.
       8 Cal: 2014).
       9             Pursuant to LR-79-5.2.2(a)(i), a party filing an Application to file some or all
      10 of a document under seal must file a declaration "establishing good cause or
a
      11 demonstrating compelling reasons why the strong presumption of public access to in
w     12 civil cases should be overcome.".
A~,
z     13             In this matter, the Settlement Agreement which VIZIO seeks to enforce
w
z     14 contains a confidentiality provision which prohibits the parties from disclosing the
O
V
z     15 terms of thereof, other than the fact that the matter has been settled. In an
      16 abundance of caution, VIZIO seeks to have portions of the Motion filed under seal,
w
      17 so that Defendants cannot assert that VIZIO breached same. Accordingly, Plaintiff
      18~. VIZIO believes that good cause exists to seal portions of the Motion, the
      19 1 Declarations thereto and the Exhibits to the Declarations.
      20 IV.         CONCLUSION
      21             For each and all of the foregoing reasons, Plaintiff respectfully requests that
      22 this Court issue an sealing the Motion to Enforce the Confidential Settlement
      23 Agreement in its entirety.
      24
      25
      26
      27
      28
           14676.8:9768421.1                                                       8:17-CV-01 ] 75-DOC-JDE
                                           APPLICATION TO FILE UNDER SEAL
    Case 8:17-cv-01175-DOC-JDE Document 134 Filed 12/30/19 Page 4 of 8 Page ID #:4757



          1 ~ ~ DATED: December 27, 2019      ERVIN COHEN & JESSUP LLP
                                                 Robert M. Waxman
          ~a
                                                 David N. Tarlow
          3
          4
          5
                                              By: /s/ David N. Tarlow
          6
                                                  Attorneys for Plaintiff VIZIO, INC., a
         iI                                       California corporation
          ~'~
          9
 -~      10
a
N
         11
N
W
         IZ
=..ti;
z        13
 w
z
0 14
v 15
z
         16
w
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28
                14676.8:9768421.I                                          8:17-CV-01175-DOC-JDE
                                      APPLICATION TO FILE UNDER SEAL
    Case 8:17-cv-01175-DOC-JDE Document 134 Filed 12/30/19 Page 5 of 8 Page ID #:4758



         1                             DECLARATION OF DAVID N. TARLOW
         2             I, David N. Tarlow, declare as follows:
         3             1.        I am an attorney duly admitted to practice before this Court. I am a
         4 ')partner with Ervin Cohen &Jessup LLP, attorneys of record for Plaintiff VIZIO,
         5 ~ INC., a California corporation. I have personal knowledge of the facts set forth
         6 herein, except as to those stated on information and belief and, as to those, I am
         7 informed and believe that they are true. If called as a witness, I could and would
         8 competently testify to the matters stated herein.
         9             2.        I make this declaration in support of Plaintiff VIZIO, Inc.'s Application
        10 For Leave To File Portions Of The Motion To Enforce Confidential Settlement
a
        11 Agreement Under Seal (the "Motion").
w       12             3.        Exhibit A to the Declaration of Robert M. Waxman ("Waxman Dec."),
~.<.~
z       13 ~ which is attached to Plaintiff's Motion is a true and correct copy of a Settlement
w
z       14 Agreement between Plaintiff, VIZIO, Inc., on the one hand, and Defendants LeEco
0
U
z       15 V Ltd. ("LeEco"), LeEco Global Group Ltd. ("LeEco Global"), Lele Holding, Ltd.
        16 ("Lele") and Yueting Jia ("Jia") on the other hand. (Collectively, the LeEco, LeEco
w
        17. Global and Lele Defendants shall be referred to as the "LeEco Parties"). Therein,
        18 the parties agreed that all of the terms thereof would be confidential.
        19             4.        As stated in the Motion, the terms of the Settlement Agreement have
        20 not been complied with by Defendants, and Plaintiff now seeks to enforce the terms
        21 of the Settlement Agreement by entering judgment against the LeEco Parties.
        22             5.        Good cause exists for this application to ale parts of the Motion under
        23 seal, because Plaintiff does not wish to violate any express terms of the Settlement
        24 Agreement. Plaintiff is concerned that if it were to file the Motion without putting
        25 portions of same which refer to or disclose the terms of the Settlement Agreement
        26 under seal, that Defendant may assert that Plaintiff's actions in filing the Motion
        27 violate the Settlement Agreement. For those reasons, Plaintiff respectfully requests
        28 that the instant application be granted..

             14676.8:9768421.1                                                         8:17-CV-01175-DOC-JDE
                                                APPLICATION TO FILE UNDER SEAL
        Case 8:17-cv-01175-DOC-JDE Document 134 Filed 12/30/19 Page 6 of 8 Page ID #:4759



            1              I declare under penalty of perjury under the laws of the United States of
            2 America that the foregoing is true and correct.
            3              Executed on this 27th day of December, 2019, at Beverly Hills, California.
            C!
            5                                                  /s/ T~avi d N. Tarl ~w
                                                               David N. Tarlow
            6
            7
            8
            9

a
N
          ff~
l/1
W         12
r
'I\,'


z         13
w
z
0 14
V
z         15
          16
w
          17
          18
          19
          20
          21
          22
          23
          24 1
          25
          26
          27
          28

                 14676.8:9768421.1                                                      8:17-CV-01175-DOC-JDE
                                                APPLICATION TO FILE UNDER SEAL
Case 8:17-cv-01175-DOC-JDE Document 134 Filed 12/30/19 Page 7 of 8 Page ID #:4760




    1                                   PROOF OF SERVICE

    2                            Vizio, Inc. v. LeECO V. LTC, et al
                                 Case No. 8:17-CV-01175-DOC-JDE
    3
        STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
    4
            At the time of service, I was over 18 years of age and not a party to this
    5 action. I am employed in the County of Los Angeles, State of California. My
      business address is 9401 Wilshire Boulevard, Ninth Floor, Beverly Hills, CA 90212-
    6 2974.
    7       On December , 2019, I served true copies of the following documents)
      described as PLAIN   F VIZIO INC.'S APPLICATION FOR LEAVE TO
    8 FILE PORTIONS     OF THE  MOTION TO ENFORCE CONFIDENTIAL
      SETTLEMENT AGREEMENT UNDER SEAL; DECLARATION OF DAVID
    9 N. TARLOWe on the interested parties in this action as follows:
   10                            SEE ATTACHED SERVICE -LIST

   11        BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed
      the documents)    with the Clerk of the Court by using the CM/ECF system.
   12 Participants in the case who are registered CMlECF users will be served by the
      CM/ECF system. Participants in the case ~vho aye not registered CM/ECF users will
   13 be served by mail or by other means permitted by the court rules.
   14       I declare under penalty of perjury under the laws of the United States of
      America that the foregoing is true and correct and that I am employed in the office
   15 of a member of the bar of this Court at whose direction the service was made.
   16             Executed on December~~2019, at Beverly Hilis, California.
   17
   1$                                                 i~~     H
                                                   Rita Bailey
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

        14676.8:9768421.1                                                8:17-CV-01175-DOGJDE
                                     APPLICATION TO FILE UNDER SEAL
Case 8:17-cv-01175-DOC-JDE Document 134 Filed 12/30/19 Page 8 of 8 Page ID #:4761



    1                                  SERVICE LIST
                             Vizio, Inc. v. LeECO V. LTC, et al
    2                        Case No. 8:17-CV-01175-DOC-JDE

    3 Jeff K. Joyner                            Atto~neys fog Defendant LeECO V, LTD,
      J'oynerJ' gtlaw.com                       LELE HOLDING, LTD.
    4 Daniel ~T ukody
      tyukodyd~gtlaw,com
    5 Robert H. Gruber
      gruberr gtlaw.com
    6 GREET~ERG       TRAURIG, LLP
      1840 Century Park East, Suite 1900
    7 Los Angeles, California 90067-2121
      Telephone: 310.586.7700
    8 Facsimile:  310.586.7800

    9
   10
   11
   12
   13
   14
   15
   16
   17
   18.
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

         14676.8:9768421.l                                            8:17-CV-01175-DOC-JDE
                                 APPLICATION TO FILE UNDER SEAL
